FRICK, J.
(concurring).
I concur. As I view the case, no other conclusion than the one arrived at by my associate, Hr. Justice McCarty, is permissible. The - suggestion that the respondent in putting up the red lantern on the engine as a signal was in the same situation that a property owner is in who is required to guard a dangerous place by putting up barriers and signals is to my mind clearly untenable. Suppose that in the case of the owner of property some one had disregarded the signal and in coming in contact with the barrier erected by him had inflicted a personal injury upon him. Suppose, further, that in an action brought by such owner to recover damages for the injuries the defendant had pleaded contributory negligence on the part of the owner, and had supported that issue by some competent evidence.' Under such circumstances, could an instruction which in effect directed the jury, if they found that the plaintiff had put up a red light and that such red light was a sufficient signal to warn all passers that a barrier had been put up', that in such event they might find for the plaintiff be sustained ? Would not in such a case the plaintiff have to fail if the evidence justified' a finding that, although he had put up a signal, yet if by the exercise of ordinary care he could have avoided the injury to himself, but did not do so? Would not the defendant at least be entitled to an instruction which incorporated the foregoing principles of law? Yet, as I view this case, the trial court disregarded the foregoing principles, and in effect withdrew the question of contributory negligence entirely from the jury. This I think is so because, if instruction No. 12a did not have such effect, it had no effect whatever, for the reason that by it the jury were authorized to find for respondent upon the conditions therein stated, regardless of anything else that may have been said in any other instruction upon the subject of contributory negli*99gence. This, in view of tbe issues and tbe evidence, as clearly pointed out by my associate, clearly constitutes reversible error.